FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

JOHNATHAN ANDREW DOODY,               
             Petitioner-Appellant,
                                             No. 06-17161
               v.
DORA B. SCHRIRO; MEGAN SAVAGE;                D.C. No.
                                           CV-98-00528-EHC
ATTORNEY GENERAL OF THE
                                                ORDER
STATE OF ARIZONA,
           Respondents-Appellees.
                                      
                     Filed May 12, 2009


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.

  Judges Hawkins and Silverman did not participate in the
deliberations or vote in this case.




                             5901
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.